 
FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
 
FOR
 
JOSÉ MARIA ALAPONT
 
(KEY)
 
AMENDED AND RESTATED JANUARY 1, 2009

 
 

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
TABLE OF CONTENTS
 

 
PAGE
ARTICLE
     
Definitions
2
   
Retirement Benefits
5
   
Vesting
7
   
Payment of Benefits
8
   
Administration
11
   
Miscellaneous
13
   
APPENDIX
     
Predecessor Employers
A-1
   
Description of Forms of Payment
B-1
   
Conversion Formulas Used to Convert a Single Life Annuity To an Optional Form of
Payment
C-1


 
i

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
This is the Federal-Mogul Corporation Key Executive Pension Plan for José Maria
Alapont (the “Plan”).  The Plan became effective as of the Effective Date (as
defined in the Employment Agreement (the “Employment Agreement”) by and between
Federal-Mogul Corporation, a Michigan corporation, and José Maria Alapont
(“Executive”), dated as of the 2nd day of February 2005) and is being amended
and restated by Federal-Mogul Corporation, a Delaware corporation and successor
to the Michigan corporation (the “Corporation”), effective January 1, 2009 to be
compliant with the requirements of new Section 409A of the Code.
 
This Plan is a Benefit Program administered under and part of the Federal-Mogul
Corporation Nonqualified Deferred Compensation Plan.
 
The Plan is intended to provide Executive with a target retirement benefit based
upon Executive’s:
 
(1)
average earnings for the three consecutive years in his last five years of
service during which his compensation was the highest, and

 
(2)
number of Years of Service credited under this Plan.

 
The target retirement benefit is to be offset by certain other retirement
benefits provided to Executive, including under the Corporation’s qualified and
nonqualified defined benefit retirement plans, and retirement benefits provided
by a predecessor employer under a qualified or nonqualified defined benefit
retirement plan or retirement agreement.
 
The Plan is intended to qualify as an unfunded plan maintained by the
Corporation primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as described in
sections 201(2), 301(3), and 401(1) of the Employee Retirement Income Security
Act of 1974, as amended.

 
 

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
ARTICLE I
 
DEFINITIONS
 
The following terms shall have the following meanings when used in this Plan,
unless the context clearly requires otherwise:
 
1.1
“Accrued Benefit” means the accrued benefit of Executive expressed in terms of
an annual single life annuity payable at his Normal Retirement Date, determined
under Section 2.1 based upon his Years of Service and Final Average
Compensation, reduced by certain retirement benefits to which he is entitled.

 
1.2
“Actuarial Equivalent” means the equivalent actuarial value calculated using the
interest and mortality assumptions in use by the Cash Balance Plan at the time
actuarial equivalence is determined, and such additional reasonable actuarial
methods and assumptions as the Committee may establish in its discretion.

 
1.3
“Annuity Starting Date” means the first day of the first month for which an
amount is payable as an annuity.

 
1.4
“Beneficiary” means Executive’s Lawful Spouse.

 
1.5
“Board” means the board of directors of the Corporation.

 
1.6
“Cash Balance Plan” means the Personal Retirement Account schedule of
the Federal-Mogul Corporation Pension Plan, a qualified plan under section
401(a) of the Code.

 
1.7
“Cause” shall have the meaning set forth in the Employment Agreement.

 
1.8
“Code” means the Internal Revenue Code of 1986, as amended.

 
1.9
“Committee” means the Compensation Committee of the Board of Directors of the
Corporation.


 
2

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
1.10
“Compensation” means the amount of Executive’s annual rate of base salary
payable by the Corporation as of January 1 of the Plan Year (or if Executive was
not employed by the Corporation on January 1 of such Plan Year, on the first day
in such Plan Year on which Executive was so employed), including any amounts
that would be paid to Executive but for Executive’s election under a qualified
cash or deferred arrangement under section 401(k) of the Code, a cafeteria plan
under section 125 of the Code, or any nonqualified deferred compensation plan
maintained by the Corporation, plus any bonus payable to Executive under the
Corporation’s annual incentive plan for services performed during the Plan Year,
regardless of whether paid to Executive during such Plan Year or during a
subsequent Plan Year.  Compensation shall not include any other compensation or
amounts paid or payable to Executive, including without limitation any
allocations or contributions by the Corporation under this Plan or any other
plan, program or arrangement for the benefit of its employees, any severance or
change of control pay or benefits, the payment of any Lost Bonus (as defined in
the Employment Agreement), incentive payments or proceeds of any long-term
incentive plan (other than declared bonus amounts paid or payable under the
annual incentive plan), fringe benefits (whether or not a fringe benefit within
the meaning of the Code), or any amounts identified by the Corporation as
allowances or reimbursements, regardless of whether such amounts are treated as
wages under the Code.  In no event shall Compensation include any amounts
received by Executive from a Predecessor Employer.

 
1.11
“Corporation” means the Federal-Mogul Corporation, a Delaware corporation, and
its successors.

 
1.12
“Disability” shall have the meaning set forth in the Employment Agreement.

 
1.13
“Early Retirement Date” means the date that Executive elects to retire, which
date is (i) prior to Executive’s Normal Retirement Date and (ii) on or after
Executive’s completion of twenty (20) Years of Service.

 
1.14
“Effective Date” shall have the meaning set forth in the Employment Agreement.

 
1.15
“Employment Agreement” shall mean the Employment Agreement by and between
Federal-Mogul Corporation and José Maria Alapont dated as of the 2nd day of
February 2005.

 
1.16
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 
1.17
“Excess SERP” means the Federal-Mogul Corporation Personal Retirement Account
Supplemental Executive Retirement Agreement, a non-qualified deferred
compensation plan maintained by the Corporation effective as of January 1, 1989.

 
1.18
“Final Average Compensation” means Executive’s average Compensation during the
three consecutive Plan Years (or his total period of employment, if shorter)
during which he has earned the highest Compensation in his last five Years of
Service (determined without regard to clause (i) within Section 1.26), or his
total period of employment, if shorter.  If Executive has been employed for
fewer than three full Plan Years, Executive’s Compensation for each partial year
shall include his target bonus under the Corporation’s annual incentive plan,
provided that a bonus under such plan was not otherwise declared for such Plan
Year.


 
3

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
1.19
“Good Reason” shall have the meaning set forth in the Employment Agreement.

 
1.20
“Lawful Spouse” means the person to whom Executive (i) is legally married as of
Executive’s Annuity Starting Date and (ii) has been legally married for at least
twelve months prior to Executive’s Annuity Starting Date.

 
1.21
“Normal Retirement Date” means the date Executive reaches age 62.

 
1.22
“Plan” means this Federal-Mogul Corporation Key Executive Pension Plan for José
Maria Alapont, as it may be amended from time to time.

 
1.23
“Plan Year” means the calendar year.

 
1.24
“Predecessor Employer” means an entity that employed Executive prior
to  Executive’s employment with the Corporation from which Executive is entitled
to receive retirement benefits.  Predecessor Employers for purposes of this Plan
shall be listed on Appendix A.

 
1.25
“Predecessor Employer Plan” means a qualified or non-qualified defined benefit
plan or retirement agreement maintained by a Predecessor Employer.

 
1.26
“Separation from Service”  means Executive’s separation from service with the
Corporation, as described in Treasury Regulation Section 1.409A-1(h).



1.27
“Year of Service” means a twelve month period commencing on the Effective Date,
and each twelve month period commencing on each annual anniversary of the
Effective Date, during which Executive is employed by the Corporation for at
least one hour in each month of that period; provided, however, that:

 
(i) during the five (5) year term of the Employment Agreement, Executive’s Years
of Service shall be calculated as the product of (X) Executive’s Years of
Service as determined under Section 1.26 above and (Y) four (4); provided,
however, that this clause (i) shall not apply in the event that Executive’s
employment is terminated during the five (5) year term of the Employment
Agreement by the Corporation for Cause or by Executive without Good Reason; and
 
(ii) in the event Executive’s employment is terminated at any time by the
Corporation without Cause, by Executive for Good Reason or as a result of
Executive’s Disability or death, for all purposes of the Plan Executive shall be
deemed to have been credited with twenty (20) Years of Service.

 
4

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
ARTICLE II
 
RETIREMENT BENEFITS
 
2.1
Normal Retirement Benefit.  Upon Separation from Service at his Normal
Retirement Date, Executive shall be entitled to an Accrued Benefit equal to:

 
2.1.1
Fifty percent (50%) of his Final Average Compensation, multiplied by a fraction
(not to exceed 1.0 in decimal form), the numerator of which is the number of his
Years of Service, and the denominator of which is twenty (20), reduced by:

 
2.1.2
the sum of “A” plus “B” plus “C”, where:

 
 
“A” equals the Actuarial Equivalent of Executive’s accrued benefit under the
Cash Balance Plan and any other qualified defined benefit pension plan
maintained by the Corporation, expressed in terms of an annual single life
annuity as of his Normal Retirement Date;



 
“B” equals the Actuarial Equivalent of Executive’s accrued benefit under the
Excess SERP and any other non-qualified defined benefit pension plan maintained
by the Corporation, expressed in terms of an annual single life annuity as of
his Normal Retirement Date; and



 
“C” equals the Actuarial Equivalent of Executive’s accrued benefit under a
Predecessor Employer Plan, expressed in terms of an annual single life annuity
as of his Normal Retirement Date, as set forth on Appendix A.



2.2
Early Retirement Benefit.   Upon Separation from Service at his Early Retirement
Date, Executive shall be entitled to receive a benefit equal to his Accrued
Benefit determined under Section 2.1, based upon his Years of Service and Final
Average Compensation determined as of his actual retirement date, reduced by
one-half percent (0.5%) for each month by which his Annuity Starting Date
precedes his Normal Retirement Date.

 
2.3
Late Retirement Benefit.  If Executive’s Separation from Service occurs after
his Normal Retirement Date, he shall be entitled to receive a benefit equal to
his Accrued Benefit determined under Section 2.1, based upon his Years of
Service and Final Average Compensation determined as of his actual retirement
date. The amounts to be offset under Section 2.1.2 shall be the dollar amounts
determined as of his Normal Retirement Date.


 
5

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
2.4
Disability Benefit.  If Executive’s Separation from Service occurs as a result
of his Disability, he shall be entitled to receive a benefit equal to his
Accrued Benefit determined under Section 2.1, based upon his Years of Service
and Final Average Compensation determined as of the date of his Separation from
Service due to such Disability, reduced as described in Section 2.2.

 
2.5
Death Benefit.  If Executive’s Separation from Service occurs as a result of his
death, his Beneficiary shall be entitled to receive a benefit equal to his
Accrued Benefit determined under Section 2.1, based upon his Years of Service
and Final Average Compensation determined as of the date of his Separation from
Service, reduced as described in Section 2.2.


 
6

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
ARTICLE III
 
VESTING
 
3.1
Vesting Based on Years of Service.  Executive’s interest in his Accrued Benefit
shall become 100% vested when Executive has completed twenty (20) Years of
Service.

 
3.2
Vesting Based on Termination.  Notwithstanding Section 3.1, Executive’s interest
in his Accrued Benefit shall become 100% vested if Executive’s Separation from
Service occurs as a result of termination by the Corporation without Cause, by
Executive for Good Reason or as a result of Executive’s Disability or death.

 
3.3
Forfeiture.  If Executive’s employment is terminated by the Corporation for
Cause or by Executive without Good Reason, in each case before Executive has
completed twenty (20) Years of Service, Executive shall forfeit his Accrued
Benefit in its entirety.


 
7

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
ARTICLE IV
 
PAYMENT OF BENEFITS
 
4.1
Payment of Accrued Benefit upon Retirement.  Upon the Executive’s Separation
from Service due to his retirement on or after his Early or Normal Retirement
Date, Executive shall be entitled to receive his Accrued Benefit, as adjusted
under Section 2.2, if applicable.  Such benefit shall commence as soon as
administratively practicable, but in no event later than ninety (90) days,
following the six month anniversary of Executive’s retirement (or following
Executive’s retirement, if permitted under section 409A of the Code), unless, if
Executive elects to retire before his Normal Retirement Date, he made an
election, thirty (30) days prior to his Annuity Starting Date, to defer payment
until his Normal Retirement Date.  Such election shall be in writing and made on
the form prescribed by the Committee for such purpose.

 
4.2
Election of Benefit Form.  Executive shall receive his Accrued Benefit payable
under Section 4.1 or 4.3 in the form of a single life annuity (if Executive is
unmarried) or a 50% joint and survivor annuity (if Executive is married) unless,
thirty (30) days prior to his Annuity Starting Date, Executive elects payment of
his Accrued Benefit (as adjusted under Section 2.2 if applicable) in an
Actuarial Equivalent annuity form made available by the Committee and described
in Appendices B and C.  In no event shall the Committee make available under
this Plan a lump sum form of payment.  Such election shall be in writing and
made on the form prescribed by the Committee for such purpose.  At any time
prior to thirty (30) days prior to his Annuity Starting Date, Executive’s
election with respect to the form of payment of his Accrued Benefit in an
Actuarial Equivalent annuity form made available by the Committee may be changed
from time to time, to the extent permitted under section 409A of the Code.

 
4.3
Disability Benefit.  Unless an alternative form of payment was elected under
Section 4.2, as soon as administratively practicable, but in no event later than
ninety (90) days, following the six month anniversary of Executive’s termination
of employment as a result of his Disability (or following Executive’s
termination of employment, if permitted under section 409A of the Code),
Executive shall receive the disability benefit described in Section 2.4 in the
form of a single life annuity (if Executive is unmarried) or a 50% joint and
survivor annuity (if Executive is married).


 
8

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
4.4
Death Benefit.  In the event of Executive’s termination of employment as a
result of his death,  Executive’s Beneficiary shall receive the death benefit
described in Section 2.5 in the form of a single life annuity.  If Executive
dies on or after his Annuity Starting Date and Executive had elected or was
entitled to, pursuant to Section 4.2, a form of payment providing for a survivor
benefit, Executive’s Beneficiary shall receive such survivor benefit.  Payment
shall commence as soon as administratively practicable following the death of
Executive, but in no event later than ninety (90) days after such date.


 
9

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
In no event shall any beneficiary other than Executive’s Lawful Spouse receive
any payment under the Plan.  In the event of the death of Executive’s Lawful
Spouse on or after Executive’s Annuity Starting Date, no alternate or contingent
beneficiary shall receive a benefit under the Plan.  In the event of the divorce
of Executive and his Lawful Spouse on or after the Annuity Starting Date, such
Lawful Spouse shall retain any right to receive any future beneficiary payments
pursuant to Executive’s benefit payment election in effect as of the Annuity
Starting Date.  In the event Executive marries or remarries after Executive’s
Annuity Starting Date, the new spouse will have no right to any benefits or
payments under the Plan.
 

 
10

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
ARTICLE V
 
ADMINISTRATION
 
5.1
Plan Interpretation.  The Committee shall have the authority to interpret the
Plan and to determine the amount, time, and form of payment of benefits and
other issues arising in the administration of the Plan.  Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Committee shall be final and conclusive for all
Plan purposes.  Benefits will be paid under the Plan only if the Committee
determines in its sole discretion that Executive or any Beneficiary is entitled
to the benefits.

 
5.2
Claims Procedure.

 
5.2.1
Initial Determination.  Upon presentation to the Committee of a claim for
benefits under the Plan within 90 days after the date the claimant believes
payment should have commenced, the Committee shall make a determination of the
validity thereof.  If the determination is adverse to the claimant, the
Committee shall furnish to the claimant within 90 days after the receipt of the
claim a written notice setting forth the following:

 
 
a)
the specific reason or reasons for the denial;

 
 
b)
specific references to pertinent provisions of the Plan on which the denial is
based;

 
 
c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
d)
appropriate information as to the steps to be taken if the claimant wishes to
submit his claim for review (including a statement that the claimant may bring a
civil action under section 502(a) of ERISA if his appeal is denied).



5.2.2
Appeal Procedure.  In the event of a denial of a claim, the claimant or his duly
authorized representative may appeal such denial to the Committee for a full and
fair review of the adverse determination.  The claimant’s request for review
must be in writing and made to the Committee within 90 days after receipt by the
claimant of the written notification described in Section 5.2.1; provided,
however, that such 90-day period shall be extended if circumstances so
warrant.  The claimant or his duly authorized representative may submit issues
and comments in writing which shall be given full consideration by the Committee
in its review.  Upon request and free of charge, the claimant or his duly
authorized representative also may have reasonable access to, and copies of,
documents, records and other information relevant to the claim.  The Committee
may, in its sole discretion, conduct a hearing.  A request for a hearing made by
the claimant will be given full consideration.  At such hearing, the claimant
shall be entitled to appear and present evidence and be represented by counsel.


 
11

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
5.2.3
Decision on Appeal.  A decision on a request for review shall be made by the
Committee not later than 60 days after receipt of the request; provided,
however, in the event of a hearing or other special circumstances, such decision
shall be made not later than 120 days after receipt of such request.  If it is
necessary to extend the period of time for making a decision beyond 60 days
after receipt of the request, the claimant shall be notified in writing of the
extension of time prior to the beginning of such extension.  Such decision shall
be promptly provided to the claimant. If the claim is denied, the Committee’s
decision on review shall state in writing:

 
 
a)
the specific reason or reasons for the denial;

 
 
b)
specific references to pertinent provisions of the Plan on which the denial is
based;

 
 
c)
a statement that the claimant is entitled, upon request and free of charge, to
reasonable access to, and copies of, documents, records and other information
relevant to the claim; and

 
 
d)
a statement that the claimant may bring a civil action under section 502(a) of
ERISA.



If it is determined that the claimant is entitled to any additional benefit
under the Plan, such additional benefit shall commence or be paid no later than
the end of the first calendar year in which the decision with respect to such
benefit is made by the Committee.

 
12

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1
No Effect on Employment Rights.  Nothing contained herein will confer upon
Executive the right to be retained in the service of the Corporation nor limit
the right of the Corporation to discharge Executive.

 
6.2
Funding.  The Corporation may establish a grantor trust for the purpose of
funding benefits under this Plan.  Any trust so created shall conform to the
terms of the model trust provided by the Internal Revenue Service as described
in Revenue Procedure 92-64.  Notwithstanding the establishment of such trust, it
is the intention of the Corporation and Executive that the Plan shall be
unfunded for tax purposes and for purposes of Title I of ERISA.  The Plan
constitutes a mere promise by the Corporation to make payments in the
future.  To the extent that Executive or any Beneficiary acquires a right to
receive a payment under this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Corporation.

 
6.3
Spendthrift Provisions.  No benefit payable under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, domestic relations order or charge prior to actual receipt thereof
by the payee; and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge prior to such receipt shall be void; and the
Corporation shall not be liable in any manner for or subject to the debts,
contracts, liabilities, engagements or torts of Executive or any Beneficiary.

 
6.4
Governing Law.  The Plan is established under and will be construed according to
the law of the State of Michigan, without regard to its conflict of laws
provisions, to the extent that such laws are not preempted by ERISA and valid
regulations promulgated thereunder.

 
6.5
Integrated Agreement.  This Plan constitutes the entire agreement and
understanding between the Corporation and Executive with respect to the
provision of non-qualified retirement benefits to Executive in excess of those
available to  Executive under the Excess SERP or any other written agreement
between the Corporation and Executive as to non-qualified retirement benefits.


 
13

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
6.6
Incapacity of Executive.  In the event Executive is declared incompetent and a
conservator or other person legally charged with the care of the person or the
estate of Executive is appointed, any benefits under the Plan to which Executive
is entitled shall be paid to the conservator or other person legally charged
with the care of  Executive.  Except as provided in the preceding sentence,
should the Committee, in its discretion, determine that Executive is unable to
manage his personal affairs, the Committee may make distributions to any person
for the benefit of Executive, provided the Committee makes a reasonable good
faith judgment that such person shall expend the funds so distributed for the
benefit of Executive.  Any such payment shall constitute a discharge of the
Plan’s obligation to Executive to the extent of such payment.

 
6.7
Taxes.  Any taxes imposed upon Executive shall be the sole responsibility of
Executive.  The Corporation shall have the right to deduct from Executive’s
Compensation or any payment made pursuant to this Plan any federal, state, local
or other taxes applicable to the benefits provided under this Plan, as the
Committee may determine in its sole discretion.

 
6.8
Severability.  In the event any provision of this Plan is invalid, in whole or
in part, the remaining provisions of this Plan shall be unaffected and shall
remain in full force and effect.

 
6.9
Amendment.  The Corporation reserves the right to amend this Plan by action of
the Board or the Committee when, in the sole opinion of the Board or the
Committee, an amendment is advisable.  Any amendment shall be made pursuant to a
resolution of the Board or the Committee, as applicable, and shall be effective
as of the date set forth in the resolution.  No amendment shall directly or
indirectly deprive Executive of all or any portion of Executive’s Accrued
Benefit considered to be accrued under the Plan before the date of such
amendment.

 
 
The Plan is intended to comply with provisions of section 409A of the Code, and
shall be interpreted and construed accordingly.  Notwithstanding any provision
within the immediately preceding paragraph, the Board or the Committee shall
have sole discretion and authority to amend the Plan at any time to satisfy any
requirements of section 409A of the Code or applicable guidance issued by the
United States Treasury, irrespective of the effect thereof on any benefit or
rights of Executive.

 
6.10
Successors.  This Plan shall be binding upon the Corporation and its successors
and assigns.  The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform the Corporation’s obligations set forth in this
Plan in the same manner and to the same extent as the Corporation would be
required to perform such obligations if no such succession had taken place.


 
14

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
6.11
Section 409A Compliance. Notwithstanding anything herein, no payment payable
upon Executive’s Separation from Service shall be made if Executive is
determined by the Committee to be a “specified employee” as defined in Section
409A(a)(2) of the Code and the regulations issued thereunder until at least six
months following Executive’s Separation from Service.  Any distribution delayed
pursuant to the immediately preceding sentence shall be paid to Executive as
soon as practicable after (and in no event later than the end of the Plan Year
in which such date occurs or, if later, the 15th day of the third calendar month
following such date) the date which is six (6) months after the date of
Separation from Service or, if earlier, the date of death of the Executive.

 
 
This Plan shall be interpreted and construed in a manner that avoids the
imposition of taxes and other penalties under Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the
Corporation be responsible for any taxes, penalties, interest or other losses or
expenses incurred by Executive due to any failure to comply with Section 409A of
the Code.


 
15

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
To record the adoption of this amendment and restatement of the Plan,
Federal-Mogul Corporation has caused its authorized officers to affix their
names and its seal this 31st day of December, 2008.
 
FEDERAL-MOGUL CORPORATION
   
/s/ Pascal Goachet
 
Pascal Goachet
 
Senior Vice President, Human Resources and Organization
     
WITNESS:
     
/s/ Robert L. Katz
 
Robert L. Katz
 
Senior Vice President and General Counsel
 


 
16

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009


Appendix A


PREDECESSOR EMPLOYERS


Ford Motor Company


VALEO


DELPHI


IVECO SpA

 
A-1

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
Appendix B
 
DESCRIPTION OF FORMS OF PAYMENT
 
Normal Form of Payment
 
If you are not married, your normal form of payment is the Single Life
Annuity.  If you are married, your normal form of payment is the 50% Joint and
Survivor Annuity. Your Lawful Spouse is automatically deemed to be your
beneficiary.  If you want to elect a form of benefit other than your normal form
of benefit, you must obtain your spouse's consent to this election.  This
spousal consent must be in writing, must acknowledge your election of an
optional form of benefit, and must be witnessed by a Notary Public.
 
Single Life Annuity Option
 
This option provides monthly payments for your lifetime.  When you die, payments
stop and your spouse, heirs and your estate receive nothing.  This method of
payment will provide the greatest lifetime monthly payment from the Plan.  If
you are married and elect this method, your spouse must consent to this
election, witnessed by a Notary Public.
 
Joint and Survivor Annuity Option
 
This method of payment is a monthly income payable for your lifetime.  If you
pre-decease your spouse, your spouse will receive a reduced benefit in
accordance with your election (50%, 75% or 100%).
 
If you are married, your normal form of payment is the 50% Joint and Survivor
Annuity.  This option provides reduced monthly payments for your lifetime, and
when you die, your spouse will receive monthly payments for her lifetime, which
are equal to 50% of the monthly amount you were receiving.
 
If you are married and want to elect either the 75% or 100% Joint and Survivor
Annuity optional forms of payment, you must obtain your spouse's consent to this
election.  This spousal consent must be in writing, must acknowledge your
election of an optional form of benefit, and must be witnessed by a Notary
Public.
 
Payments stop at your death if your spouse predeceases you.  If you die first,
payments will stop after the death of your spouse.

 
B-1

--------------------------------------------------------------------------------

 

FEDERAL-MOGUL CORPORATION
 
KEY EXECUTIVE PENSION PLAN
FOR
JOSÉ MARIA ALAPONT


AMENDED AND RESTATED JANUARY 1, 2009
 
Life Certain and Continuous Option
 
This method of payment is a monthly income payable for your lifetime.  If you
die before receiving the Certain (either 5, 10 or 15 years) payments, the
remaining guaranteed payments will be paid to your spouse.
 
If you are married and want to elect either the 5, 10, or 15 year Life Certain
and Continuous optional form of payment, you must obtain your spouse's consent
to this election.  This spousal consent must be in writing, must acknowledge
your election of an optional form of benefit, and must be witnessed by a Notary
Public.
 
Payments stop at your death if your spouse predeceases you.  If you die first,
payments will stop after the earlier of (i) receipt by your spouse of the
remaining guaranteed payments, if any, and (ii) the death of your spouse.

 
B-2

--------------------------------------------------------------------------------

 
 
Appendix C
 
CONVERSION FORMULAS USED TO CONVERT A
 
SINGLE LIFE ANNUITY TO AN OPTIONAL FORM OF PAYMENT
 
50% Joint and Survivor:
 
Single Life Annuity multiplied by 93%,
Plus, whole years of before age 65 multiplied by 0.30%,
Minus, whole years retiree age exceeds spouse’s age multiplied by 0.30%
 
75% Joint and Survivor:
 
Single Life Annuity multiplied by 90%,
Plus, whole years of before age 65 multiplied by 0.40%,
Minus, whole years retiree age exceeds spouse’s age multiplied by 0.40%
 
100% Joint and Survivor:
 
Single Life Annuity multiplied by 87%,
Plus, whole years of before age 65 multiplied by 0.50%,
Minus, whole years retiree age exceeds spouse’s age multiplied by 0.50%
 
5 Year Life Certain and Continuous:
 
Single Life Annuity multiplied by 98%,
Plus, whole years before age 65 multiplied by 0.10%
 
10 Year Life Certain and Continuous:
 
Single Life Annuity multiplied by 95%,
Plus, whole years before age 65 multiplied by 0.30%
 
15 Year Life Certain and Continuous:
 
Single Life Annuity multiplied by 90%,
Plus, whole years before age 65 multiplied by 0.60%

 
C-1

--------------------------------------------------------------------------------

 